DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species I: a metasurface comprising: a number of periodically-repeated unit cells including a phase-shifting portion 208a, where the phase-shifting portion 208a includes the semiconductor material having a positive charge density that increases in a first direction, as recited in Figure 2;
Species II: a metasurface comprising: a number of periodically-repeated unit cells including a phase-shifting portion 308a, where the phase-shifting portion 308a includes a layer of the MQW, as recited in Figure 3;
Species III: a metasurface comprising: a number of periodically-repeated unit cells including a phase-shifting portion 408a, where the phase-shifting portion 408a includes alternating layers of the MQW, as recited in Figure 4;
Species IV: a metasurface comprising: a number of periodically-repeated unit cells including a phase-shifting portion that is formed by a MOS-capacitor (Metal-Oxide-Semiconductor) structure, as recited in Figure 5;
Species V: a metasurface comprising: a number of periodically-repeated unit cells including a high-index dielectric block 606, where an insulating undercut area 612 insulates the bottom side of the corresponding high-index dielectric block 606, as recited in Figure 6.
The species are independent or distinct because as disclosed the different species and combinations have mutually exclusive characteristics. In addition, these species are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  There is a search and examination burden because the numerous patentably distinct species and species / sub-species combinations require different fields of search, such as searching different class-subclass combinations, searching different electronic resources and employing different search strategies and search queries.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election. Applicant can elect one of species, i.e., Species I, Species II, Species IIII, Species IV and Species V.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN Y JUNG whose telephone number is (469)295-9076. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN Y JUNG/Patent Examiner, Art Unit 2871